Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  July 10, 2015                                                       Robert P. Young, Jr.,
                                                                                 Chief Justice

  151479-81 & (51)(52)                                                 Stephen J. Markman
                                                                           Mary Beth Kelly
                                                                            Brian K. Zahra
                                                                    Bridget M. McCormack
                                                                          David F. Viviano
  SHELBY BAUMGARTNER, LORETTA COLE                                    Richard H. Bernstein,
  and MARGARET SIBLE,                                                                 Justices
           Petitioners-Appellants,
  v                                            SC: 151479
                                               COA: 313945
                                               State Tenure Commission:
  PERRY PUBLIC SCHOOLS,                               12-001101-ED
           Respondent-Appellee.

  _________________________________________/
  SARA AUBERT, PHILIP DAVID, PAULA
  JUSTIN, KELLEE BEILFUSS, LISA BEILFUSS
  and KAREN KNAPP,
             Petitioners-Appellants,
  v                                            SC: 151480
                                               COA: 314158
                                               State Tenure Commission:
  REED CITY AREA SCHOOLS BOARD OF                     12-000016-ED
  EDUCATION,
            Respondent-Appellee.

  _________________________________________/
  CARMEN ADAMO WRIGHT,
          Petitioner-Appellant,
  v                                            SC: 151481
                                               COA: 314696
                                               State Tenure Commission:
  BOARD OF EDUCATION OF THE FLINT                     12-000011-ED
  COMMUNITY SCHOOLS,
           Respondent-Appellee.

  _________________________________________/
                                                                                                               2


       On order of the Court, the motion for immediate consideration is GRANTED.
The application for leave to appeal the March 12, 2015 judgment of the Court of Appeals
is considered, and it is DENIED, because we are not persuaded that the questions
presented should be reviewed by this Court. The motion to stay the precedential effect of
the published opinion of the Court of Appeals is DENIED.

      BERNSTEIN, J., would grant leave to appeal.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 10, 2015
       t0706
                                                                             Clerk